ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_03_EN.txt.                                                                                                 373




                             SEPARATE OPINION OF JUDGE ABRAHAM

                 [Translation]

                    Agreement with the operative part of the Judgment — Disagreement with the
                 Court’s reasoning in finding that the dispute does not fall within the scope ratione
                 materiae of Article 4 of the Palermo Convention — Agreement with the finding
                 that Article 4 of the Convention does not incorporate the customary international
                 rules relating to immunities of States and State officials — Unjustified distinction
                 made by the Court between the rules relating to immunities and the other rules of
                 customary international law that derive from the principles of sovereign equality,
                 non‑intervention and territorial integrity referred to in Article 4 — Absence of
                 incorporation, by reference to those principles, of any customary international rule
                 or principle into the Convention — The function of Article 4 to preserve the
                 application of obligations that exist under customary international law.


                    1. I agree with the general tenor of the present Judgment and voted in
                 favour of all the paragraphs of the operative part. Indeed, in my view, the
                 dispute submitted to the Court by Equatorial Guinea does not fall within
                 the provisions of Article 35 of the United Nations Convention against
                 Transnational Organized Crime (the “Palermo Convention”), because it
                 does not concern “the interpretation or application of [the said] Conven-
                 tion”, and therefore this clause cannot form the basis of the Court’s juris-
                 diction in the present case; however, the Optional Protocol to the Vienna
                 Convention on Diplomatic Relations does provide a jurisdictional basis
                 on which the Court can entertain the Application in so far as it concerns
                 the status of the building at 42 Avenue Foch, which is claimed by Equa-
                 torial Guinea to form part of the “premises of [its] diplomatic mission” in
                 Paris and to benefit, as such, from the protections afforded to such prem-
                 ises by Article 22 of the Convention in question.
                    2. There is, however, one part of the Judgment’s reasoning that I find
                 needlessly complicated, at times rather obscure, and even, in certain
                 respects, legally flawed. I refer here to the reasons underlying the finding
                 that the dispute submitted to the Court does not fall within the scope
                 ratione materiae of Article 4 of the Palermo Convention and, conse-
                 quently, does not fall within the provisions of the compromissory clause
                 of Article 35 of the same Convention.
                    I believe the Court could and should have followed a simpler line of
                 reasoning that would have led it to the same conclusion by a different
                 route, which I shall now describe.
                    3. To convince the Court that it had jurisdiction under Article 35 of
                 the Palermo Convention to entertain the part of its Application relating
                 to France’s alleged violation of the immunities and protections which, in
                 its view, are enjoyed by both its Vice-­     President and the building at

                                                                                                  85




5 CIJ1142.indb 167                                                                                      21/02/19 15:44

                        immunities and criminal proceedings (sep. op. abraham)            374

                 42 Avenue Foch, Equatorial Guinea did not claim that France had
                 breached any of the specific obligations imposed on States parties by the
                 Palermo Convention, namely by Articles 5 to 31 thereof, whose overall
                 aim, as stated in Article 1, is to “promote co-­operation to prevent and
                 combat transnational organized crime more effectively”.


                    4. It claimed that France had breached Article 4 of the Convention,
                 which is a general provision appearing under the heading “Protection of
                 sovereignty”, and whose first paragraph, the one relied on by the Appli-
                 cant, provides that “States Parties shall carry out their obligations under
                 this Convention in a manner consistent with the principles of sovereign
                 equality and territorial integrity of States and that of non-­intervention in
                 the domestic affairs of other States”. According to Equatorial Guinea, by
                 initiating criminal proceedings against its Vice-­President and by carrying
                 out various searches and attachments in respect of the building and cer-
                 tain property at 42 Avenue Foch, France breached the principle of “sov-
                 ereign equality . . . of States”, which encompasses the rules of customary
                 international law relating to the immunities of States, State property and
                 State officials. Consequently, it alleges that there is a dispute relating to
                 the Respondent’s compliance with Article 4 of the Palermo Convention
                 and thus falling within the provisions of the compromissory clause of
                 Article 35. Equatorial Guinea admittedly accepts that Article 4 does not
                 apply in isolation but must be combined with another provision (or other
                 provisions) of the Convention, since it concerns instances where States
                 “carry out their obligations under this Convention”. However, the Appli-
                 cant contends that, by initiating criminal proceedings against its Vice‑
                 President and attaching part of its property, France was acting with a view
                 to implementing its obligations under the Convention and was therefore
                 required to respect the principles mentioned in Article 4, which it failed to
                 do. The Applicant of course accepts that the question whether France
                 breached the principle of “sovereign equality” to its detriment is a matter
                 for the merits, but it maintains that the fact that the Parties make con-
                 flicting claims in this regard is sufficient to characterize a dispute “con-
                 cerning the interpretation or application” of the Palermo Convention,
                 which thus falls within the Court’s jurisdiction by virtue of Article 35 of
                 that Convention.

                     5. In my opinion, this reasoning is flawed. But neither for the reason
                 invoked by France in support of its preliminary objection to jurisdiction,
                 nor for the reasons adopted by the Court in its Judgment.
                     6. The Respondent contended that Article 4 of the Palermo Conven-
                 tion was a “general clause” comparable to the one at issue in the case
                 concerning Oil Platforms (Islamic Republic of Iran v. United States
                 of America), where the Court considered that Article I of the Treaty
                 of Amity between the United States and Iran had to be regarded as
                 “­fixing an objective, in the light of which other Treaty provisions [were]

                                                                                           86




5 CIJ1142.indb 169                                                                               21/02/19 15:44

                        immunities and criminal proceedings (sep. op. abraham)              375

                 to be interpreted and applied” (Preliminary Objection, Judgment, I.C.J.
                 Reports 1996 (II), p. 814, para. 28), but which, in itself, had no prescrip-
                 tive scope.
                    However — and on this point I agree with paragraph 92 of the Judg-
                 ment — there is little in common between a provision such as the one at
                 issue in the case concerning Oil Platforms, whereby it was proclaimed, by
                 way of introduction to the Treaty, that “[t]here shall be firm and enduring
                 peace and sincere friendship between the United States . . . and Iran”, and
                 a clause such as Article 4 of the Palermo Convention. In the latter
                 instance, the idea is not to assert a purpose (if not to say an ideal) in light
                 of which all the subsequent provisions are to be understood because it
                 indicates to some extent their general orientation; rather, it is to fix cer-
                 tain limits on the obligations which ensue from the Convention and which
                 are contained in the subsequent articles — limits which reflect the basic
                 idea that the Convention does not authorize States parties to dispense
                 with the rules imposed on them by customary international law with
                 regard to sovereign equality of States, respect for territorial integrity
                 and non-­  intervention in the domestic affairs of other States. In this
                 sense, Article 4 of the Palermo Convention seems to me to have a pre-
                 scriptive and operational scope (or, one might say, an effet utile) which
                 far exceeds that of Article I of the Treaty of Amity at issue in the former
                 case.
                    7. Even though, as I have said, I am not convinced by Equatorial
                 Guinea’s reasoning, I would rather the Court had not rejected it on the
                 basis of the arguments in paragraphs 92 to 102 of the Judgment, which to
                 my mind are hardly convincing. My own conclusion is also that “Arti-
                 cle 4 does not incorporate the customary international rules relating to
                 immunities of States and State officials” (para. 102), but for different rea-
                 sons from those given in the Judgment.

                    8. The key question is whether and to what extent Article 4, in men-
                 tioning “the principles of sovereign equality and territorial integrity of
                 States and . . . that of non-­intervention in the domestic affairs of other
                 States”, has the effect of incorporating these principles (and thus, neces-
                 sarily, the rules of customary international law that derive and are insepa-
                 rable from those principles) into the Convention itself; that is to say, in
                 other words, whether it has the effect of transforming customary obliga-
                 tions into conventional obligations, through the treaty’s reference to cus-
                 tom.
                    9. The Judgment appears, generally, to answer this question in the
                 affirmative, albeit not without a certain amount of ambiguity on this
                 point.
                    It is, in any event, in that affirmative sense that paragraph 92 might be
                 understood, where it is stated that Article 4 “imposes an obligation on
                 States parties”, in that “[i]ts purpose is to ensure that the States . . . per-
                 form their obligations in accordance with the principles” mentioned (my
                 emphasis).

                                                                                             87




5 CIJ1142.indb 171                                                                                 21/02/19 15:44

                        immunities and criminal proceedings (sep. op. abraham)           376

                    10. The Court’s reasoning then appears to take a different direction,
                 when it observes that Article 4 “refers only to general principles”, rather
                 than to specific customary international rules, and concludes that “[i]n its
                 ordinary meaning, Article 4 (1) does not impose, through its reference to
                 sovereign equality, an obligation on States parties to act in a manner con-
                 sistent with the many rules of international law which protect sovereignty
                 in general” (para. 93).

                    11. The reasoning thus focuses on the customary international rules
                 relating to the immunities of States and State officials.
                    While acknowledging that “the rules of State immunity derive from the
                 principle of sovereign equality of States”, as the Court has found in a
                 previous case, the Judgment pursues a line of reasoning which leads to
                 the conclusion that the rules relating to immunities are not covered by the
                 provision contained in the first paragraph of Article 4.
                    Two reasons are given in support of this conclusion : primarily, an
                 interpretation of Article 4 that incorporates immunities as conventional
                 obligations would be inconsistent with the object and purpose of the Con-
                 vention as a whole, which is to promote co-­operation to prevent and
                 combat transnational organized crime more effectively ; and, subsidiarily,
                 an examination of the travaux préparatoires of the Palermo Convention
                 shows that the intention of the drafters of Article 4 was neither to protect
                 the immunities of States nor to incorporate, by reference, the rules relat-
                 ing to such immunities into the Convention.
                    Hence the conclusion set out in paragraph 102: “Article 4 does not
                 incorporate the customary international rules relating to immunities of
                 States and State officials”.
                    12. The impression one may have in reading paragraphs 92 to 102 of
                 the Judgment is that, in the Court’s opinion, it may well be that certain
                 rules of customary international law are “incorporated by reference” into
                 the Convention, as a result of the reference made in Article 4, para-
                 graph 1, to the principles of sovereign equality, non-­intervention and ter-
                 ritorial integrity (without the reader really knowing which ones), but, in
                 any event, this is not true of the rules relating to immunities of States.
                 Consequently, a dispute relating to one State party’s respect for the
                 immunities to which another State party is (allegedly) entitled under cus-
                 tomary international law falls outside the scope of Article 35 ratione
                 materiae, and the Court does not have jurisdiction to entertain it (even if
                 the Respondent had acted with a view to implementing its obligations
                 under Articles 5 et seq.).
                    13. I am of the opinion that the Court could and should have reached
                 the same conclusion here without making any distinction between the
                 rules relating to immunities and other rules of customary international law
                 deriving from the three principles mentioned in Article 4, paragraph 1.
                    14. Indeed, Article 4, as a whole, is a safeguard clause. It aims neither
                 to create (conventional) obligations for States parties, nor to incorporate,
                 by reference, pre-­existing rules of customary law into the Convention. It

                                                                                          88




5 CIJ1142.indb 173                                                                              21/02/19 15:44

                        immunities and criminal proceedings (sep. op. abraham)            377

                 aims to clarify, by expressly formulating, an idea which might otherwise
                 give rise to contention, namely that no provision of the Convention may
                 be interpreted as authorizing (or a fortiori obligating) a State party, in
                 applying the said Convention, to dispense with the rules that customary
                 international law imposes on all States (whether or not they are parties to
                 the Convention) with regard to sovereign equality, respect for territorial
                 integrity and non-­intervention in the domestic affairs of other States.


                    15. Thus understood, Article 4 undeniably has an effet utile, but it is
                 not the one ascribed to it by Equatorial Guinea. Article 4 does not, in my
                 view, incorporate into the Convention any rule or principle of customary
                 international law, not the rules relating to immunities or any others. It
                 states simply — though this may be of great importance in certain situa-
                 tions — that nothing in the Convention derogates from the rules of cus-
                 tomary international law relating to certain fundamental principles that it
                 sets forth; or, in other words, that the Convention does not affect the
                 application of those rules or prejudice them (even in legal relations
                 between States parties).
                    16. It follows that if a State, in implementing a particular obligation
                 under the Convention, acted contrary to, for example, a customary rule
                 deriving from the principle of non-­intervention in the domestic affairs of
                 other States, it could not legally justify its conduct by arguing that it was
                 performing an obligation imposed on it by the Convention: Article 4,
                 paragraph 1, would preclude such a justification. In this hypothetical sce-
                 nario, the State would be in breach of its international legal obligations.
                 However, this would be because it had violated general international law,
                 not because it had violated the Convention, i.e. Article 4. Article 4 in
                 itself is not the source of any obligations; it aims to preserve obligations
                 which exist separately and are not conventional in nature.

                    17. What leads to this interpretation is, first of all, the argument the
                 Judgment itself gives in paragraph 95, whose scope, however, it curiously
                 limits to the rules relating to the immunities of States and State officials.
                 The interpretation of Article 4 advanced by Equatorial Guinea, whereby
                 the customary rules flowing from the principles mentioned in the first
                 paragraph of that Article are incorporated into the instrument in ques-
                 tion as conventional obligations, “is unrelated to the stated object and
                 purpose of the Palermo Convention”. What is true, according to the
                 Judgment, of the rules relating to immunities is also true of all customary
                 rules aiming to protect sovereign equality, territorial integrity or non-­
                 intervention: no more, no less. The object and purpose of the Convention
                 are clearly stated in Article 1. They are, in essence, to better combat cer-
                 tain forms of transnational crime of particular concern through closer
                 co-­operation between States. It is understandable that, in negotiating this
                 instrument, the States wished to make clear, as a precaution, that the
                 enhanced obligations they were establishing did not go so far as to make

                                                                                           89




5 CIJ1142.indb 175                                                                               21/02/19 15:44

                        immunities and criminal proceedings (sep. op. abraham)            378

                 it possible to dispense with certain fundamental principles enshrined in
                 general international law; it would be less understandable if they had
                 sought to incorporate those principles by making them conventional obli-
                 gations within an instrument which in no way had that raison d’être.

                    18. In my opinion, a reading of Article 4 as a whole points the same
                 way. Whereas the first paragraph is drafted in positive terms (“States Par-
                 ties shall carry out their obligations . . . in a manner consistent with the
                 principles . . .”), paragraph 2 is quite clearly drafted in the standard form
                 of a saving clause, i.e. in negative terms: “[n]othing in this Conven-
                 tion entitles a State Party to undertake in the territory of another
                 State the exercise of jurisdiction and performance of functions that
                 are reserved exclusively for the authorities of that other State by its
                 domestic law”.
                    19. It is clear that paragraph 2, as drafted, does not incorporate into
                 the Convention the prohibitive rule that it sets out. It could be argued
                 that, by contrast, paragraph 1 has a different scope, in that it has an
                 “incorporating” effect, since it is formulated in positive terms. However,
                 in my opinion, it is actually the opposite that is true, namely that para-
                 graph 1 must be read, not in contrast with, but in light of paragraph 2.
                 The idea set out in paragraph 2 is in fact nothing more than a particular
                 aspect — whose importance justified it being emphasized — of the more
                 general idea laid down in paragraph 1. For a State to undertake in the
                 territory of another State the exercise of jurisdiction or performance of
                 functions that are reserved for that other State by its domestic law would
                 be contrary to the principles of sovereign equality and non-­intervention
                 in the domestic affairs of another State. Consequently, it would be incon-
                 sistent to ascribe any incorporating effect to paragraph 1, whereas para-
                 graph 2 would be applied — as it surely must be — as a saving clause.
                 The whole of Article 4 is inspired by a single notion.

                    20. Were it necessary, an examination of the travaux préparatoires
                 would confirm this interpretation. Not the travaux préparatoires of the
                 Palermo Convention directly, but rather the travaux préparatoires of the
                 United Nations Convention against Illicit Traffic in Narcotic Drugs and
                 Psychotropic Substances of 1988, since Article 4 of the former Conven-
                 tion was transposed from Article 2, paragraphs 2 and 3, of the latter.
                    21. The initial proposal, put forward notably by Canada and Mexico,
                 for what was to become Article 2 of the Convention, included a second
                 paragraph which stated that “[n]othing in this Convention derogates
                 from the principles of the sovereign equality and territorial integrity of
                 States or that of non-­intervention in the domestic affairs of States”.



                   22. At the meeting of 13 December 1988, the United States delegate to
                 the diplomatic conference proposed an amendment to that text, finding its

                                                                                           90




5 CIJ1142.indb 177                                                                               21/02/19 15:44

                        immunities and criminal proceedings (sep. op. abraham)                 379

                 tone too negative and therefore suggesting that it be redrafted in more
                 positive terms (“[the US delegation] had accordingly redrafted the text
                 with the aim of giving it a more positive mode of expression”). That is how
                 paragraph 2 was presented in the form in which it was eventually adopted,
                 which is identical to Article 4, paragraph 1, of the Palermo Convention.
                 The Canadian and Mexican delegations, and those from a group of coun-
                 tries that had together originally sponsored the initial text, accepted the
                 American proposal at the afternoon session the same day, for the basic
                 reason that they did not see any substantial difference between their text
                 and that proposed by the United States, and that it was preferable to
                 avoid a long, pointless discussion which might have put the conference’s
                 outcome at risk (United Nations Conference for the Adoption of a Con-
                 vention against Illicit Traffic in Narcotic Drugs and Psychotropic Sub-
                 stances, Vienna, 25 November‑20 December 1988, Official Records Vol. I,
                 pp. 97‑98, paras. 2‑3; Vol. II, p. 171, para. 5; p. 176, para. 4).
                    23. In sum, neither the United States delegation that proposed it, nor
                 the other delegations that accepted it, saw in the “more positive” terms of
                 the text which became Article 2, paragraph 2, of the Convention against
                 Illicit Traffic in Narcotic Drugs, and subsequently Article 4, paragraph 1,
                 of the Palermo Convention, anything substantially different from a tradi-
                 tional saving clause, whose purpose is to state that the Convention does
                 not derogate from (or is without prejudice to) the rules of customary
                 international law.
                    24. If the Court had adopted this interpretation of Article 4, there
                 would have been no need for it to devote long arguments (paras. 104 to
                 117) to another of Equatorial Guinea’s claims, according to which France
                 had also violated that Article, since it had breached both the principle of
                 sovereign equality of States and that of non-­intervention in overextending
                 the jurisdiction of its criminal courts, by the way in which it criminalized
                 the offence of money laundering in its domestic law, as Article 6 required
                 it to do, and defined the jurisdiction of its courts to entertain such an
                 offence, in performance of Article 15.

                    25. Rather than responding that Article 4 does not incorporate into
                 the Convention any of the principles to which it refers, as I believe it
                 should have done, and being unable to rely on the reasoning that it had
                 very specifically devoted to the customary rules relating to immunities —
                 so as to exclude them from the scope of Article 4 — the Court takes a
                 different direction here. It justifies its refusal to find that it has jurisdiction
                 to entertain this aspect of the case on the ground that, by criminalizing
                 money laundering and delineating its courts’ jurisdiction to entertain it
                 (too broadly, according to Equatorial Guinea), France did not act with a
                 view to implementing its obligations under the Palermo Convention. In
                 this regard, I shall simply say, with all due respect, that the demonstra-
                 tion is laborious.
                    26. The foregoing reservations do not, of course, as I stated at the out-
                 set, prevent me from fully supporting all the conclusions reached in the

                                                                                                 91




5 CIJ1142.indb 179                                                                                     21/02/19 15:44

                       immunities and criminal proceedings (sep. op. abraham)        380

                 Judgment, both on the objection to jurisdiction relating to the Palermo
                 Convention, which the Court upholds, and on the objection relating to
                 the Optional Protocol to the Vienna Convention, which, in my opinion, it
                 rightly rejects.

                 (Signed) Ronny Abraham.




                                                                                      92




5 CIJ1142.indb 181                                                                          21/02/19 15:44

